By the Court.
In an action brought against a railroad corn*445pany before a justice of the peace, the mode of service of summons upon the company, prescribed by the act of March 21, 1850, “ directing the manner of serving mesne process against railroad companies ” (Curwen’s Stat. 1538), is exclusive of any and all other modes.
John F. Beaver, for the motion.
Forrist & Burnett, contra.
The mode for the service of summons upon corporations, in actions brought against them before a justice of the peace, prescribed in the 15th section of the act of March 14, 1853, “of the jurisdiction and procedure before justices of the peace,” etc. (Curwen’sStat. 2055), is not applicable in suits against railroad companies.

Motion overruled.